
	
		I
		112th CONGRESS
		2d Session
		H. R. 3785
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal section 1021 of the National Defense
		  Authorization Act for Fiscal Year 2012.
	
	
		1.Repeal of section 1021 of the
			 National Defense Authorization Act for Fiscal Year 2012Section 1021 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81) is hereby
			 repealed.
		
